IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-10801
                          Summary Calendar
                         __________________


GREGORY MONTGOMERY,

                                      Plaintiff-Appellant,

versus

OFFICE C/O PEARCE; OFFICER
C/O 3 FOREE,

                                      Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:95-CV-24-C
                       - - - - - - - - - -
                         February 7, 1996

Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gregory Montgomery filed this appeal from the district

court's denial of his FED. R. CIV. P. 60(b) motion; nevertheless,

Montgomery has not briefed whether the district court abused its

discretion in denying the motion.   Although this court liberally

construes pro se briefs, see Haines v. Kerner, 404 U.S. 519, 520

(1972), this court requires arguments to be briefed in order to

be preserved.    Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-10801
                                 -2-

1993).   Claims not adequately argued in the body of the brief are

deemed abandoned on appeal.   Id. at 224-25.    As Montgomery has

abandoned the only appellate issue this court has jurisdiction to

address, the appeal is frivolous.      See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   See 5TH CIR. Rule 42.2.

     Montgomery is cautioned that any additional frivolous

appeals filed by him will invite the imposition of sanctions.       To

avoid sanctions, Montgomery is further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.